Citation Nr: 0304624	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02 15 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease with degenerative disc disease of the neck and back, 
claimed as neck and back strain/broken back.  


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had National Guard Service from September 1977 to 
August 1992.  He also had various periods of active duty for 
training from October 1977 to March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision of the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO which denied entitlement to service connection for 
degenerative joint disease with degenerative disc disease of 
the neck and back, claimed as neck and back strain/broken 
back.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the veteran's September 2002 substantive appeal, he 
requested a hearing be held before a Veterans Law Judge (VLJ) 
(formerly called Board Member) in Washington, DC.  

In February 2003 the Board sent the veteran a hearing notice 
advising him that he was scheduled to appear at a hearing 
before a VLJ in Washington DC on June 19, 2003.  In March 
2003, the veteran filed a written motion requesting that the 
Board hearing be rescheduled and held at the Denver Colorado 
RO.

On March 10, 2003 the Board granted the veteran's motion for 
a Travel Board hearing pursuant to 38 C.F.R. § 20.704(d) 
(2002).  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing. 38 U.S.C.A. § 7107 (West 2002).  



Pursuant to 38 C.F.R. § 20.704 (2002)(c) (2002), a request 
for a change in hearing date may be made at any time up to 
two weeks prior to the scheduled hearing if good cause is 
shown.  38 C.F.R. § 20.704(d) provides that if an appellant 
fails to appear at a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
proceed as if the hearing request had been withdrawn.  No 
further request for a hearing in the same appeal will be 
granted unless the failure to appear arose under such 
circumstances that a timely request for postponement could 
not have been submitted prior to the scheduled hearing date.

The Board observes that recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002).  

The request for a Board hearing at the RO is such a matter.  
See Chairman's Memorandum No. 01-02-01 (Jan. 29, 2001) noting 
one such action is where an appellant has requested a field 
hearing, either a Travel Board hearing or a local Hearing 
Officer (Decision Review Officer) hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3,159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  In accordance with the veteran's 
request, the RO should take appropriate 
action to schedule him for a Travel Board 
hearing.  A copy of the notice to the 
veteran of the scheduling of the 
hearing(s) and any correspondence from 
the veteran regarding his hearing request 
should be placed in the record.

3.  The appellant should be requested to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


